Title: To James Madison from Augustus B. Woodward, 8 May 1806 (Abstract)
From: Woodward, Augustus B.
To: Madison, James


                    § From Augustus B. Woodward. 8 May 1806, Washington. “I have the honor to communicate to the Secretary of State the constructions which the Governor and the judges of the Territory of Michigan have been compelled to give to their powers of legislation, in the course of exercising them.
                    “The operative words of the ordinance are the Governor and the judges, or a majority of them, shall adopt and publish such laws of the original States, civil and criminal, as may be necessary, and best suited to the circumstances of the district.
                    “This provision has been deemed to constitute a kind of legislative board, composed of the Governor and the three judges, any three of whom form a quorum, and of which quorum the votes of any two determine a question.
                    “It has not been unknown that a different construction has obtained in other territories; that the words, or a majority of them, have been construed to apply to the judges only; and that without the presence, and concurrence of the Governor, no law can be passed. In the Territory of Michigan the construction has been unanimous, that, in this form of government, the Governor is a component member of the legislative boa⟨rd,⟩ and is entitled to be President of it; but, that the other members may act without the Governor, and that their votes carry ⟨a⟩ question against the concurrence of th⟨e⟩ Governor. On this account the laws ar⟨e⟩ clothed with the signature of all the me⟨bers⟩ of the government, whether unanimously passed or not.
                    “Under the term laws, all parts of law⟨s⟩ have been deemed to be included. Hence it h⟨as⟩ not been thought necessary to adopt the whole o⟨f⟩ a law from one state. It has been deemed suf⟨fi⟩cient that all the parts of any law are sanctioned by the provisions of some of the States.
                    “A doubt arose whether the term original states permitted the adoption of laws from states created subsequent to the date of the ordinance.
                    “On this point the construction ha⟨s⟩ been that the term original, as applied to the Territory of Michigan, has the same for⟨m⟩ as if used in the act constituting that territory. The states existing previous to the erection of this Territory have been deemed, with respe⟨t⟩ to it, original states; and the very States wh⟨ich,⟩ by their concurrence in this law, originated ⟨in⟩ this Territory. Laws have therefore been

adopted from States created Subsequent to the date of the ordinance, and previous to the erection of this Territory; though it has be⟨en⟩ conceived not proper to adopt the laws of any State which may be created subsequent to the establishment of this Territory.
                    “The discretion vested under the term necessary has been construed to impart the power of omitting any part of a law whatever; and with respect to all geographical descriptions, all expressions of time, and of number, all sums of money, all official and personal designations, and some other points of a similar nature, it has been construed indispensibly necessary to change the law adopted, with perfect latitude, in order to render it in any respect suited to the circumstances of the district. These terms have therefore become a formula, which may in some measure apologize to the mind of him, who after so many mutations is scarcely able to recognize in the child adopted the lineaments of the parent which gave it birth.
                    “An express statutory power is given to repeal laws. Hence a repealing law becomes a law made, and not a law adopted; and after any part of a law has been repealed, the repealing law proceeds to render the remainder of the law consistent with itself.
                    “So all legislation exercised under express acts of Congress ceases to be the adoption, and becomes the making of laws.
                    “Doubts existed whether there was authority to adopt a law which had been passed by a State, and afterwards altered or repealed; and how far the repeal of a law by a State, after its adoption by the Territory, affected its subsequent validity; but no cases occurred which rendered it necessary to decide these questions.
                    “In the body of the laws now pas⟨sed⟩ three alone did not receive entire app⟨ro⟩bation.
                    “So much of the law establishing the courts as vests the appointment of the clerk of the court in the judicial, and not in the executive department of the government, met with the dissent of the governor.
                    “The Governor apprehended tha⟨t⟩ the power given by the ordinance to appoint and commission Magistrates an⟨d⟩ civil officers vested this authority in the executive.
                    “The Judges considered that provision as not extending to this subject, and o⟨n⟩ that account, as well as the exception, no⟨t⟩ herein otherwise provided, resorted to the previous regulation which confides t⟨o⟩ the judicial department the power given under the common law; most of the corresponding officers in the cour⟨ts⟩ of King’s Bench, and of Common Pleas, as well as of the counties, in England, bei⟨ng⟩ by prescription, filled by the judicial and not by the executive departmnt of the government.
                    “The associate judge dissente⟨d⟩ to the act impowering aliens to hold lands in the Territory.
                    “The presiding judge dissented to s⟨o⟩ much of the act relative to taxes as imposes poll taxes, or taxes on particular professions of life.
                    “All the other laws have been passed unanimously.”
                